Citation Nr: 1044999	
Decision Date: 12/02/10    Archive Date: 12/10/10

DOCKET NO.  07-23 724	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to an increased evaluation for diabetes mellitus, 
currently rated 20 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Bernard T. DoMinh, Counsel




INTRODUCTION

The Veteran served on active duty from March 1968 to October 
1969.  His military records show that he served in the Republic 
of Vietnam and was decorated with the Combat Infantryman Badge.

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from a November 2006 rating decision by the St. Louis, 
Missouri, Regional Office (RO) of the Department of Veterans 
Affairs (VA) which, inter alia, denied the Veteran's claim of 
entitlement to an increased evaluation above 20 percent for 
diabetes mellitus.

For the reasons that will be discussed below, the appeal is 
REMANDED to the RO via the Appeals Management Center (AMC), in 
Washington, D.C.  VA will notify the appellant if further action 
is required on his part.


REMAND

By history, the Veteran was granted service connection and a 20 
percent evaluation for Type II diabetes mellitus by rating action 
of October 2002.  The current appeal stems from the Veteran's 
application to reopen his claim for a rating increase for 
diabetes mellitus, which was received by VA in August 2005.  
Pursuant to his claim, he was provided with a VA examination to 
assess the severity of his diabetes in April 2006.  Thereafter, 
his claim for a rating increase was denied in a November 2006 
rating decision and the Veteran commenced the present appeal.  

In statements submitted in support of his appeal, the Veteran has 
indicated that he recently had to make career changes in order to 
restrict his physical activities to better accommodate and 
control his diabetes mellitus.  In an October 2010 written brief, 
his representative further contended that the Veteran's diabetes 
mellitus had worsened in the four years that has elapsed since 
the April 2006 VA examination that last evaluated this disease 
and requested that the Veteran be provided with a new medical 
examination to assess the present state of his disability.  The 
Board finds that a remand is warranted for a new examination on 
this basis.  (See Weggenmann v. Brown, 5 Vet. App. 281 (1993): 
when a veteran claims that his service-connected disability is 
worse than when originally rated, and the available evidence is 
too old for an adequate evaluation of his current condition, VA's 
duty to assist includes providing a new medical examination.)

Accordingly, the case is REMANDED to the RO via the AMC for the 
following action:

1.  The RO should contact the Veteran and 
request that he provide a detailed list of 
all healthcare providers, both VA and 
private, who treated him for diabetes 
mellitus since August 2004.  After 
obtaining the necessary waivers, the RO 
should obtain copies of those pertinent 
records not already associated with the 
evidence.  

If the RO is unable to obtain any records 
identified as relevant by the Veteran, it 
should state the reasons why such records 
were unobtainable.

2.  After the above development has been 
undertaken, the RO should provide the 
Veteran with the appropriate examination to 
determine his current state of impairment 
due to diabetes mellitus.  The Veteran's 
claims file and his relevant clinical 
history should be made available for the 
examiner's review in connection with the 
examination, and the examiner should note 
in his/her report that the Veteran's claims 
file has been reviewed.  All findings 
should be reported in detail.  Following 
the examination, the examiner should 
present clinical findings in the 
examination report with regard to the 
following:

(a.)  In addition to requiring 
insulin and a restricted diet (as 
has been previously established in 
prior medical records), does the 
Veteran's diabetes mellitus also 
require regulation of his 
activities?    

(b.)  In addition to insulin and 
restricted diet, does the Veteran's 
diabetes mellitus require 
regulation of his activities and is 
his diabetes manifested by episodes 
of ketoacidosis or hypoglycemic 
reactions requiring one or two 
hospitalizations per year or twice-
a-month visits to a diabetic care 
provider?  

Are there also additional medical 
complications associated with the 
Veteran's diabetes mellitus other 
than the peripheral neuropathy of 
his upper and lower extremities 
(bilaterally), coronary artery 
disease and surgery scars (status 
post coronary artery bypass 
grafting and thoracotomy), and 
erectile dysfunction for which he 
is already service connected?  If 
so, the examiner should identify 
and list them.  

(c.)  Does the Veteran's diabetes 
mellitus require more than one 
daily injection of insulin, in 
addition to a restricted diet and 
regulation of activities (i.e., 
avoidance of strenuous occupational 
and recreational activities) with 
episodes of ketoacidosis or 
hypoglycemic reactions requiring at 
least three hospitalizations per 
year or weekly visits to a diabetic 
care provider, plus progressive 
loss of weight and strength?

Are there also additional medical 
complications associated with the 
Veteran's diabetes mellitus other 
than the peripheral neuropathy of 
his upper and lower extremities 
(bilaterally), coronary artery 
disease and surgery scars (status 
post coronary artery bypass 
grafting and thoracotomy), and 
erectile dysfunction for which he 
is already service-connected?  If 
so, the examiner should identify 
and list them.
 
The examiner should provide a complete 
rationale for any opinion provided.  If 
he/she is unable to provide an opinion 
without resorting to speculation or 
conjecture, he/she should so state in 
his/her discussion and explain why.

3.  After the above development has been 
undertaken, the RO should review the claims 
file to ensure that the aforementioned 
development and remand instructions have 
been fully and properly executed.  Any 
noncompliance found should be rectified 
with the appropriate development.  

4.  Thereafter, the RO should readjudicate 
the Veteran's claim of entitlement to an 
increased evaluation above 20 percent for 
diabetes mellitus.  If the maximum benefit 
sought on appeal remain denied, the Veteran 
and his representative should be furnished 
a supplemental statement of the case and 
afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further appellate review, if 
appropriate.  The Board intimates no 
opinion as to the outcome in this case by 
the action taken herein.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).

